720 S.E.2d 391 (2012)
STATE of North Carolina
v.
Gary Lane COLE.
No. 530P11.
Supreme Court of North Carolina.
January 26, 2012.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Cole, Gary Lane.
M. Elizabeth Guzman, Assistant Attorney General, for State of N.C.
Garland N. Yates, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 5th of December 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."